In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Partnow, J.), dated April 6, 2005, as denied the defendants’ cross motion pursuant to CPLR 510 (2) to transfer venue from Kings County to New York County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The denial of the cross motion pursuant to CPLR 510 (2) to transfer venue was a provident exercise of discretion (see Krupka v County of Westchester, 160 AD2d 681 [1990]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.